Citation Nr: 0502217	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
left ulnar nerve with flexion contracture, neuroma of ulnar 
nerve, wasting of muscles, and limitation of motion, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for right radial 
neuropathy with scar, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
laceration scar of the left neck.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The issue of entitlement to a compensable rating for left 
neck laceration scar is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has the maximum rating available for his left 
ulnar disability and the veteran's left ulnar disability 
factors do not render impractical the application of the 
regular schedular standards.

2.  The veteran's right radial nerve disability symptoms of 
pain, muscle atrophy, flexion contracture of the right third 
finger, weakness of the right wrist extensors, weakness of 
the right middle finger extensor, and weakness of the right 
ring finger extensor, result in moderate disability.  

3.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for paralysis of the 
left ulnar nerve with flexion contracture, neuroma of ulnar 
nerve, wasting of muscles, and limitation of motion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8516 (2003).

2.  The criteria for an increased rating of 30 percent for 
right radial neuropathy with scar, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8514 (2003).

3.  The criteria for a total rating based on unemployability 
due to service-connected disability have been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in February 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
Social Security Administration records have been obtained and 
that the veteran was provided a VA examination for rating 
purposes in September 2002.  The veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge in 
August 2004.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
There is no indication that there exists any additional 
obtainable evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Factual Background

On VA examination in May 2000 it was noted that the veteran 
injured his right arm in service when his arm went through a 
window resulting in an approximately six inch laceration.  
The veteran had nearly complete transection of the extensor 
muscles of the right forearm and the right posterior 
interosseous nerve.  He underwent surgical repair.  The 
veteran complained of occasional twitching sensation of the 
right wrist and paresthesias of the middle finger of the 
right hand.  The examiner also noted that the veteran had 
been involved in a knife fight in service with multiple 
lacerations, including left arm above the olecranon with 
resulting ulnar never transection which was repaired in 
service.  The veteran complained of hypesthesias over the 
ulnar distribution of the left hand, chronic contracture of 
the left fifth finger, decreased grasp in the left hand, and 
a chronic aching sensation in the ulnar distribution of the 
left hand.  He reported minimal work as a welder.

Examination of the right forearm revealed -3 weakness of the 
wrist extensors, -4 weakness of the right middle finger 
extensor, and -2 weakness of the right ring finger extensor.  
There was moderate atrophy of the extensor muscle groups of 
the right forearm, and there was subjective decrease to 
pinprick over the lateral dorsum of the right hand.

Examination of the left hand showed a contracture of the 
fifth finger, ability to pivot on the metacarpal head, but no 
other movement noted.  There was hypesthesia over the ulnar 
distribution of the left hand.  There was moderate atrophy of 
the interosseous muscles on the left hand and the abductor 
digiti minimi of the left hand.  There was -4 grasp weakness 
of the left hand on the ulnar side.

The diagnoses included status post laceration of the right 
forearm with surgical repair, but residual atrophy, weakness, 
and decreased sensation in the right forearm and hand.  The 
diagnoses also included status post transection of the left 
ulnar nerve with resulting decreased range of motion of the 
fifth finger, atrophy of the interosseous muscle including 
the abductor digiti minimi, and hypesthesia over the ulnar 
distribution of the left hand, reducing the veteran's ability 
to obtain employment.

On VA examination in September 2002, the veteran was noted to 
have a flexion contracture of the left fourth and fifth 
fingers, and a flexion contracture of the right third finger.  
The left arm and hand had 3/5 strength, and the right arm and 
had 5/5 strength.  There was visible atrophy of the muscles 
in the left hand.  Sensation was intact in both hands to 
vibration.  It was the examiner's impression that the veteran 
was unemployable due to multiple service-connected and non 
service-connected disabilities.  She noted that there was 
weakness in the left arm and hand with flexion contractures 
in both hands.

At his August 2004 hearing before the undersigned, the 
veteran stated that he is only able to use the thumb and 
index finger of his left hand.  He reported that he could 
grip objects with that hand, but that he did not have good 
strength, and that he would drop things.  The veteran 
reported that he had pain in his left hand and arm that 
radiated up to his elbow on a daily basis.  He asserted that 
he had lost 75 percent of the muscle in his left hand.

The veteran testified that he had lost strength in his right 
arm.  He asserted that he was not able to control his right 
middle finger.  He reported loss of grip and loss of strength 
in the right hand.  The veteran stated that he had pain, 
needling sensation, and neuropathy from his right hand to 
halfway up the right arm.

The veteran further testified that he had worked as a welder.  
He reported that he had last worked three years previously, 
but had been unable to work since that time due to his 
service-connected upper extremity disabilities.  The veteran 
stated that since he could no longer work he had turned his 
welding business over to his son.

I.  Left Ulnar Nerve Disability

The veteran currently has a 50 percent rating in effect under 
38 C.F.R. § 4.124a, Diagnostic Code 8516 for his left upper 
extremity disability.  A review of the record reveals that 
the veteran's left upper extremity is his minor extremity.

The rating schedule provides that when there is complete 
paralysis of the ulnar nerve of the minor extremity, which is 
indicated when there is "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, the maximum 50 percent 
evaluation is appropriate.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.

Since the veteran currently has the maximum rating available 
for disability of the ulnar nerve of a minor hand, he can 
only be assigned a higher rating for his disability if he 
meets the requirements for an extraschedular rating.  An 
extraschedular rating is for assignment when there are 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, the Board is of the 
opinion that the record does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  While the veteran's 
left ulnar disability results in considerable interference 
with the veteran's employment, the veteran's current 50 
percent rating adequately provides compensation for such 
interference.  The Board further notes that the extensive 
medical evidence of record does not reveal that the veteran's 
left ulnar nerve disability has resulted in frequent 
hospitalizations.  Accordingly, the Board finds that marked 
interference with employment, frequent hospitalizations, or 
any other such related factors such as to render impractical 
the application of the regular schedular standards has not 
been shown.  38 C.F.R. § 3.321 (2003).

As the preponderance of the evidence is against the claim, an 
increased rating for paralysis of the left ulnar nerve with 
flexion contracture, neuroma of ulnar nerve, wasting of 
muscles, and limitation of motion, is not warranted.


II.  Right Radial Neuropathy Disability

The veteran has been assigned a 20 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8514 for right radial 
neuropathy with scar.  Under Diagnostic Code 8514, 
compensation is provided for complete paralysis of the 
musculospiral nerve (radial nerve) (70 percent for the major 
extremity/60 percent for the minor extremity) manifested by 
drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; cannot extend hand at 
wrist, extend proximal phalanges of fingers, extend thumb, or 
make lateral movement of wrist; supination of hand, extension 
and flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; total paralysis of 
the triceps occurs only as the greatest rarity.  38 C.F.R. § 
4.124a, Diagnostic Code 8514.

Compensation is also provided under Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (20 
percent for the major or minor extremity).  38 C.F.R. § 
4.124a, Diagnostic Code 8514.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2003).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 
4.2, 4.6 (2003).

In this case, the medical evidence reveals that the veteran's 
right radial neuropathy results in weakness of the right 
wrist extensors, weakness of the right middle finger 
extensor, and weakness of the right ring finger extensor.  He 
had flexion contracture of the right third finger.  Also 
shown was moderate atrophy of the extensor muscle groups of 
the right forearm, and decrease to pinprick over the lateral 
dorsum of the right hand.  In addition the veteran testified 
to having loss of grip strength and pain from his right hand 
to halfway up the right arm.  In comparing the veteran's 
symptoms to the rating schedule, the Board finds that these 
symptoms more nearly meet the requirements for a moderate 
disability of the right radial nerve.  Accordingly, the 
veteran is entitled to a 30 percent rating for his right 
radial nerve disability.

The veteran has not been shown to have drop of hand, or to 
have a wrist perpetually flexed.  He has also not been shown 
to have the thumb adducted falling within the line of the 
outer border of the index finger.  Furthermore the medical 
evidence does not show that the veteran cannot extend his 
right hand at wrist, extend the right thumb, or make lateral 
movement of the right wrist.  Accordingly, the veteran's 
right radial nerve symptoms are not severe in nature, and the 
veteran is not entitled to a rating in excess of 30 percent 
for his right radial nerve disability.

The record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  The Board finds that 
the newly granted 30 percent rating adequately compensates 
the veteran for his right radial neuropathy disability.  The 
record does not reveal that the veteran's right radial 
neuropathy disability has resulted in frequent 
hospitalizations, interference with employment, or any other 
such related factors such as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321.


III.  Total Rating due to Unemployability

The veteran maintains that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He asserts that that his right and left upper 
extremity disabilities prevent him from working in his usual 
profession as a welder/fabricator.  The veteran also claims 
that his service-connected disabilities preclude him from 
engaging in any gainful employment for which he would be 
qualified.

The Board is aware that the veteran has several nonservice-
connected disabilities, including degenerative joint disease 
of the left hip, hypertension, and coronary artery disease.  
The determination of the veteran's employability has been 
made without consideration of the veteran's nonservice-
connected disabilities.

The veteran now has a 50 percent evaluation in effect for 
paralysis of the left ulnar nerve with flexion contracture, 
neuroma of ulnar nerve, wasting of muscles and limitation of 
motion, a 30 percent evaluation in effect for right radial 
neuropathy with scar, and a noncompensable evaluation in 
effect for laceration scar of the left neck.  Considering the 
bilateral factor for disability of both upper extremities, 
the combined rating for the service-connected disabilities is 
70 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more and additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has one service-connected disability 
rated at 50 percent and a total combined rating of 70 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The veteran completed 12 years of school and then had some 
training in refrigeration repair in service.  The veteran 
worked until 1986 as a machine operator for Ralston Purina.  
The veteran then operated a welding/fabricating business.  
The veteran testified that he has not been able to work at 
that business for three years and that his son has taken over 
his welding/fabricating work.

The Board finds that the preponderance of the evidence 
indicates that the veteran is unemployable due to his 
service-connected disabilities.  The May 2000 VA examiner 
specifically noted that the veteran's service-connected left 
upper extremity disability impeded the veteran's ability to 
obtain employment.  The record clearly shows that the 
veteran's employment has always involved skilled work with 
his hands.  It is not shown that the veteran has any 
training, education, or ability to engage in sedentary 
employment.  Currently, the veteran has severe disability of 
one upper extremity and moderate disability of the other 
extremity.  When both of these upper extremity disabilities 
are considered together, the Board finds that the veteran's 
service-connected disabilities prevent him from engaging in 
any kind of gainful employment for which he would be 
qualified.

In view of the veteran's limited use of his upper 
extremities, his narrow occupational background, and his 
educational background, the Board is satisfied that the 
veteran's service-connected disabilities render him 
unemployable.  Accordingly, a total rating based on 
individual unemployability is warranted. 


ORDER

Entitlement to an increased rating for paralysis of the left 
ulnar nerve with flexion contracture, neuroma of ulnar nerve, 
wasting of muscles and limitation of motion, is denied.

Entitlement to a 30 percent rating for right radial 
neuropathy with scar is granted subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to total rating based on unemployability due to 
service-connected disability is granted subject to the law 
and regulations governing the award of monetary benefits.


REMAND

The veteran seeks a compensable rating for a laceration scar 
of the left neck.  None of the recent VA examination reports 
have described the veteran's laceration scar.  A current VA 
examination of the veteran's laceration scar of the left neck 
is required in order to determine the severity of this 
disability.  See 38 C.F.R. § 3.159(c)(4).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA skin examination to assess the 
severity of his service-connected 
laceration scar of the left neck.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.118 in effect currently, 
and prior to August 30, 2002, should be 
noted.  The examiner should indicate 
whether the veteran scar is disfiguring, 
and whether the veteran experiences 
visible or palpable tissue loss.  The 
examiner should indicate the length and 
width of the scar.  The examiner should 
also indicate whether the surface contour 
of the scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to the underlying tissue.  The 
extent of any hypo- or hyper- 
pigmentation, abnormal skin texture 
(irregular, atrophic, shiny, scaly, 
etc.), underlying soft tissue loss, and 
indurated and inflexible skin should be 
noted.  The examiner should indicate 
whether the scar is deep and if it causes 
limited function.  The examiner should 
also state whether the scar is poorly 
nourished with repeated ulceration, or 
tender and painful on objective 
demonstration.  Any functional disability 
due to the scar should also be described 
in detail.

2.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

3.  After completing the above, the RO 
should evaluate the veteran's laceration 
scar of the left neck taking into 
consideration both 38 C.F.R. § 4.118 in 
effect currently, and in effect prior to 
August 30, 2002.  If the benefit sought 
on appeal remains denied, the veteran, 
and his representative should be provided 
with a supplemental statement of the case 
and be given the appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


